Citation Nr: 1608396	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility to receive VA education benefits under the Veterans Retraining Assistance Program (VRAP) for a time period exceeding 12 months. 


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision determined that the Veteran's education benefits under the VRAP would be stopped February 25, 2014, because "entitlement was exhausted."  

The Board acknowledges that the Veteran initially requested a hearing before the Board in Washington, D.C. in his May 2014 substantive appeal.  See May 2014 VA Form 9.  However, in September 2014, the Veteran stated that he "would like for you to make a decision based on my record," thereby withdrawing his hearing request.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  In November 2012, the Veteran was issued a certificate of eligibility for education benefits under the VRAP.

2.  As of February 25, 2014, the Veteran received education benefits for a total of 12 months under the VRAP.


CONCLUSION OF LAW

The maximum eligibility time period for receiving education benefits under the VRAP is 12 months.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(b) (Nov. 21, 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the Veteran is entitled to beyond 12 months of education benefits under the VRAP, and the VCAA does not apply.

II.  Education Benefits under the VRAP

The pertinent facts of this case are not in dispute.  In November 2012, the Veteran was issued a certificate of eligibility for education benefits under the VRAP.  The certificate stated that his eligibility under the VRAP "will begin October 1, 2012."  

According to a review of award screens and decisions of record, the Veteran received VA education benefits under the VRAP from October 1, 2012, to November 29, 2012 (a period of 1 month and 28 days); from January 7, 2013, to May 7, 2013 (a period of 4 months and 1 day); from July 8, 2013 to August 2, 2013 (a period of 26 days); from August 19, 2013, to December 13, 2013 (a period of 3 months and 24 days); and from January 13, 2014, to February 25, 2014 (a period of 1 month and 12 days).  See VA award screens (documenting payments) and VA award letters of November 2012, December 2012, July 2013, August 2013, and December 2013.   Adding up these time periods, as of February 25, 2014, the Veteran received education benefits for a total of 12 months under the VRAP.  

The VRAP is a component of The Vow to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  See Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  In pertinent part, it provided that "each veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs."  Id. § 211(b).  The use of the phrase "up to 12 months" leaves no ambiguity as to the maximum benefit authorized under the statute.   

However, the Veteran alleges that he is entitled to 15 months of benefits under the VRAP.  See January 2014 statement; May 2014 statement ("My first approval letter stated I'm eligible for 15 months.").    He explains, "I was awarded 15 months.  After you prorated some of my benefits, it comes out to be about three months short of the original award."  By his own statements, he acknowledges that he received 12 months of benefits under the VRAP.  He essentially argues that he should instead be paid benefits for a 15-month period.  

With respect to the Veteran's contention that "[m]y first approval letter stated I'm eligible for 15 months," a review of the November 2012 certificate of eligibility simply does not support this assertion.  It clearly states, "You have 12 month(s) and 1 day(s) of full-time benefits remaining."  

Moreover, to the extent the Veteran may have taken exception with VA's proration of benefits, the Board has thoroughly reviewed the accounting provided and matched the payments with the 12-month time period delineated above.  The only adjustment made to the Veteran's benefits was when the Veteran initially was approved for education benefits under the VRAP for the educational time period beginning May 29, 2013.  See May 2013 award letter.  He later withdrew from enrollment before the beginning of the May 29, 2013 term.  See June 2013 school certification.  Accordingly, VA issued an adjustment letter in June 2013, explaining that, because of the change in his enrollment, "[w]e stopped your benefits on May 29, 2013 . . . .  However, we restarted your benefits on July 8, 2013."  Because the Veteran's enrollment beginning May 29, 2013, was never counted toward his 12 month maximum, the Board finds no fault in the adjustments made.  It is undisputed that he received 12 months of benefits excluding this adjusted period.  See again January 2014 statement (acknowledging that the Veteran was paid "about three months short of the original [allegedly 15-month] award.").

To the extent that the Veteran may have honestly believed he was entitled to benefits under the VRAP for a period beyond 12 months, such a belief was erroneous.  The Vow to Hire Heroes Act of 2011 only authorized "up to 12 months" of education benefits under the VRAP, and there is no statutory or legal basis to exceed 12 months.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(b) (Nov. 21, 2011).  The Board is bound by the law and is without authority to grant benefits on an equitable basis in light of his mistaken beliefs.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Because there is no statutory or regulatory authority whereby the Board can grant the Veteran's claim, his appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


